                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 MGA EMPLOYEE SERVICES, INC.,                       Case No. 18-cv-03139-VC
                Plaintiff,
                                                    ORDER DENYING MOTION FOR
         v.                                         ENTRY OF 54(B) JUDGMENT
 THE JOHN STEWART COMPANY, et al.,                  Re: Dkt. No. 59
                Defendants.



       MGA Employee Services’s request for entry of partial final judgment against Westbrook

Housing Partners is denied, because Westbrook and The John Stewart Company are similarly

situated. See In re First T.D. & Investment Inc., 253 F.3d 520, 532 (9th Cir. 2001); Dkt. No. 16

at 5 (“Westbrook and [The John Stewart Company] are therefore jointly and severally liable for

the harm caused by the breach of the Agreement.”). The Court trusts that the parties will figure

out a less convoluted way to reach final resolution of this case before the October 7 pretrial

conference, but they are warned that the pretrial conference and trial date will not be continued

to allow them to continue spinning their wheels attempting to do so.
       IT IS SO ORDERED.



Dated: July 5, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
